 

 

 

 

 

 

Pete nnnec aeneentengeate conn
PPUSRIC SDN: wa
HER: ° “RENT a
UNITED STATES DISTRICT COURT apes OMT S De
SOUTHERN DISTRICT OF NEW YORK uELe — Ai
DONNA ANN GABRIELE CHECHELE, conan

 

 

 

Plaintiff, : ORDER
-against- 19 Civ. 10544 (GBD)

THOMAS G. DUNDON and SANTANDER
CONSUMER USA HOLDINGS INC.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The initial conference scheduled for March 3, 2020 at 9:30 a.m. and status conference
scheduled for April 7, 2020 at 9:45 a.m. are cancelled.

This Court will hear oral argument on Defendant Thomas G. Dundon’s motion to dismiss,
(ECF No. 18), on April 14, 2020 at 10:30 a.m.

All other deadlines set forth by this Court are suspended pending the resolution of the
motion to dismiss.
Dated: New York, New York

February 26, 2020
SO_LORDERED.

“4
q., LY f 4
blige, p . Donk
ORGE B. DANIELS
hitedStates District Judge

 

 

 
